Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEMO ENDORSED

 

wee eee ee nnn ne nee ee eee eee ee eee x
DELTA AIR LINES INC.,
Plaintiff,
CIVIL NO. 1:19-cv-7430-ER
-against-
_ {PROPOSED} STIPULATED
[24]7.AI, INC., and 24/7 CUSTOMER ’ PROTECTIVE ORDER
PHILIPPINES INC.,
Usb sDNY
Defendants. DOCUMENT
: ELECTRONICALLY FILED
wee eee Ix | DOC #

 

DATE FILED: May 5, 2020 _
1. | PURPOSES AND LIMITATIONS

 

Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public disclosure
and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
Order. The parties acknowledge that this Order does not confer blanket protections on all
disclosures or responses to discovery and that the protection it affords from public disclosure and
use extends only to the limited information or items that are entitled to confidential treatment under
the applicable legal principles. The parties further acknowledge, as set forth in Section 13.3 below,
that this Stipulated Protective Order does not entitle them to file confidential information under
seal.

2. DEFINITIONS

2.1 Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

Hl

748\3430838.4
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 2 of 18

2.2 “CONFIDENTIAL” Information or Items: information (regardless of how it is

 

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
Civil Procedure 26(c).

2.3 Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

 

well as their support staff).

2.4 Designating Party: a Party or Non-Party that designates information or items that it
produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL — SOURCE
CODE.”

2.5 _ Disclosure or Discovery Material: all items or information, regardless of the

 

medium or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or
responses to discovery in this matter.

2.6 Expert: a person with specialized knowledge or experience in a matter pertinent to
the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as
a consultant in this action, (2) is not a past or current employee of a Party or a Party’s competitor,
and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s
competitor.

2.7 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” Information or

 

Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

restrictive means.
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 3 of 18

2.8 “HIGHLY CONFIDENTIAL — SOURCE CODE” Information or Items:

 

extremely sensitive “Confidential Information or Items” representing computer code and
associated comments and revision histories, formulas, engineering specifications, or schematics
that define or otherwise describe in detail the algorithms or structure of software or hardware
designs, disclosure of which to another Party or Non-Party would create a substantial risk of
serious harm that could not be avoided by less restrictive means.

2.9 | House Counsel: attorneys who are employees of a party to this action. House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.10 Non-Party: any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

2.11 Outside Counsel of Record: attorneys who are not employees of a party to this

 

action but are retained to represent or advise a party to this action and have appeared in this action
on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

2.12 Party: any party to this action, including all of its officers, directors, employees,
consultants, retained experts, and Outside Counsel of Record (and their support staffs).

2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Material in this action.

2.14 Professional Vendors: persons or entities that provide litigation support services
(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
storing, or retrieving data in any form or medium) and their employees and subcontractors.

2.15 Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” or as

“HIGHLY CONFIDENTIAL — SOURCE CODE.”
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 4 of 18

2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from a
Producing Party.
3. SCOPE

The protections conferred by this Stipulation and Order cover not only Protected Material
(as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the following
information: (a) any information that is in the public domain at the time of disclosure to a
Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
result of publication not involving a violation of this Order, including becoming part of the public
record through trial or otherwise; and (b) any information known to the Receiving Party prior to the
disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
information lawfully and under no obligation of confidentiality to the Designating Party. Any use
of Protected Material at trial shall be governed by a separate agreement or order.
4. DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this action, with or without prejudice; and (2) final judgment herein after the
completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 5 of 18

5. DESIGNATING PROTECTED MATERIAL

 

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party or
Non-Party that designates information or items for protection under this Order must take care to
limit any such designation to specific material that qualifies under the appropriate standards.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
encumber or retard the case development process or to impose unnecessary expenses and burdens
on other parties) expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it designated for
protection do not qualify for protection at all, or do not qualify for the level of protection initially
asserted, that Designating Party must promptly notify all other Parties that it is withdrawing the
mistaken designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in this Order, or

 

as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents, but
excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY” or “HIGHLY CONFIDENTIAL — SOURCE CODE?” to each page that contains protected
material.

(b) for testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party shall, within 30 calendar days of receipt of the deposition transcript, identify
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 6 of 18

all protected testimony and specify the level of protection being asserted. Only those portions of
the testimony that are appropriately designated for protection within the 30 calendar days shall
be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating
Party may specify, at the deposition or up to 21 calendar days afterwards if that period is
properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”

Parties shall give the other parties notice if they reasonably expect a deposition, hearing
or other proceeding to include Protected Material so that the other parties can ensure that only
authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL — SOURCE
CODE.”

Transcripts containing Protected Material shall have an obvious legend on the title page that
the transcript contains Protected Material, and the title page shall be followed by a list of all pages
(including line numbers as appropriate) that have been designated as Protected Material and the
level of protection being asserted by the Designating Party. The Designating Party shall inform the
court reporter of these requirements. Any transcript that is prepared before the expiration of a 30-
day period for designation shall be treated during that period as if it had been designated
CONFIDENTIAL in its entirety unless otherwise agreed. After the expiration of that period, the
transcript shall be treated only as actually designated.

(c) for information produced in some form other than documentary and for any other

tangible items, that the Producing Party affix in a prominent place on the exterior of the container
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 7 of 18

or containers in which the information or item is stored, or include in the file name of an electronic
file, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY” or “HIGHLY CONFIDENTIAL — SOURCE CODE.” If only a portion or portions of the
information or item warrant protection, the Producing Party, to the extent practicable, shall identify
the protected portion(s) and specify the level of protection being asserted.

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 

designate qualified information or items does not, standing alone, waive the Designating Party’s
right to secure protection under this Order for such material. Upon timely correction of a
designation, the Receiving Party must make reasonable efforts to assure that the material is treated
in accordance with the provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 

6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process
by providing written notice of each designation it is challenging and describing the basis for each
challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
recite that the challenge to confidentiality is being made in accordance with this specific paragraph
of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

begin the process by conferring directly (in voice to voice dialogue; other forms of communication
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 8 of 18

are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
Party must explain the basis for its belief that the confidentiality designation was not proper and
must give the Designating Party an opportunity to review the designated material, to reconsider the
circumstances, and, if no change in designation is offered, to explain the basis for the chosen
designation. A Challenging Party may proceed to the next stage of the challenge process only if it
has engaged in this meet and confer process first or establishes that the Designating Party is
unwilling to participate in the meet and confer process in a timely manner.

6.3 Judicial Intervention. If the Parties cannot resolve a challenge without court
intervention, the Designating Party shall seek relief from the court to retain confidentiality within
21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and
confer process will not resolve their dispute, whichever is earlier. Each such request for relief must
be accompanied by a certification affirming that the movant has complied with the meet and confer
requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
request for relief including the required certification within 21 days (or 14 days, if applicable) shall
automatically waive the confidentiality designation for each challenged designation.

The burden of persuasion in any such request for relief or challenge proceeding shall be on
the Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
harass or impose unnecessary expenses and burdens on other parties) may expose the Challenging
Party to sanctions. Unless the Designating Party has waived the confidentiality designation by
failing to seek relief to retain confidentiality as described above, all parties shall continue to afford
the material in question the level of protection to which it is entitled under the Producing Party’s
designation until the court rules on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

 
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 9 of 18

7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
the categories of persons and under the conditions described in this Order. When the litigation has
been terminated, a Receiving Party must comply with the provisions of section 14 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location and in
a secure manner that ensures that access is limited to the persons authorized under this Order.

72 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 

by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
information or item designated “CONFIDENTIAL.” only to:

(a) the Receiving Party’s Outside Counsel of Record and House Counsel in this action,
as well as employees of said Outside Counsel of Record to whom it is reasonably necessary to
disclose the information for this litigation;

(b) the officers, directors, and employees of the Receiving Party to whom disclosure is
reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
to Be Bound” (Exhibit A);

(c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
to Be Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 10 of 18

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(f) during their depositions, witnesses in the action (unless the document in question
falls under subsection (g), below) to whom disclosure is reasonably necessary and who have signed
the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
depositions that reveal Protected Material must be separately bound by the court reporter and may
not be disclosed to anyone except as permitted under this Stipulated Protective Order.

(g) the author or recipient of a document containing the information or a custodian or
other person who otherwise lawfully possessed the information.

7.3 Disclosure of “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” and

 

Information or Items. Unless otherwise ordered by the court or permitted in writing by the
Designating Party, a Receiving Party may disclose any information or item designated
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” or only to:

(a) the Receiving Party’s Outside Counsel of Record and House Counsel in this
action, as well as employees of said Outside Counsel of Record to whom it is reasonably
necessary to disclose the information for this litigation;

(c) Designated employees of the receiving party (other than House Counsel and those
employees that fall under subsection (g), below) limited to four in number, who are not involved
in competitive decision making in the areas of Information Technology, eCommerce, Omni-
Channel Communications/Marketing, Digital Marketing and/or Digital Revenue to whom
disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
and Agreement to Be Bound” (Exhibit A). The Receiving Party shall disclose the name and job

title of the employees who sign an Acknowledgment and Agreement to Be Bound pursuant to

-10-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 11 of 18

this subsection prior to those employees accessing documents marked “HIGHLY
CONFIDENTIAL.”

(d) Experts of the Receiving Party to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A). The Receiving Party shall disclose the name of any experts who sign an Acknowledgment
and Agreement to Be Bound pursuant to this subsection, but shall only be required to do so on
the date set for expert disclosures in the scheduling order governing this case provided that the
Receiving Party shall take reasonable measures to confirm that the expert has not previously
been an employee of, and does not have present intentions to become an employee of, a
competitor of the Disclosing Party;

(e) the court and its personnel;

(f) court reporters and their staff, professional jury or trial consultants, mock jurors,
and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

(g) the author or recipient of a document containing the information or a custodian or
other person who otherwise lawfully possessed the information.

The Parties have not agreed to a specific procedure for approving or objecting to
disclosure of “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” or “HIGHLY
CONFIDENTIAL — SOURCE CODE”. The parties will complete negotiations and submit an
amended Protective Order prior to production and/or disclosure of any Source Code or
information containing Source Code.

9. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

-11-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 12 of 18

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” of “HIGHLY CONFIDENTIAL —
SOURCE CODE,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a
copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in
the other litigation that some or all of the material covered by the subpoena or order is subject to
this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the subpoena
or court order shall not produce any information designated in this action as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL —
SOURCE CODE” before a determination by the court from which the subpoena or order issued,
unless the Party has obtained the Designating Party’s permission or unless withholding production
would violate applicable law or a court order. The Designating Party shall bear the burden and
expense of seeking protection in that court of its confidential material — and nothing in these
provisions should be construed as authorizing or encouraging a Receiving Party in this action to
disobey a lawful directive from another court.

10. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in

this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —

-12-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 13 of 18

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL — SOURCE CODE.” Such
information produced by Non-Parties in connection with this litigation is protected by the remedies
and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a
Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

(1) promptly notify in writing the Requesting Party and the Non-Party that some or
all of the information requested is subject to a confidentiality agreement with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
in this litigation, the relevant discovery request(s), and a reasonably specific description of the
information requested; and

(3) make the information requested available for inspection by the Non-Party.

(c) If the Non-Party fails to object or seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party may produce the
Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
seeks a protective order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a determination
by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
of seeking protection in this court of its Protected Material.

11. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Protective

-13-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 14 of 18

Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A.

12. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B) and the ESI
protocol previously entered in this matter.

13. MISCELLANEOUS

13.1. Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the court in the future.

13.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order
no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
Party waives any right to object on any ground to use in evidence of any of the material covered by
this Protective Order.

13.3 Filing Protected Material. Without written permission from the Designating Party or
a court order secured after appropriate notice to all interested persons, a Party may not file in the
public record in this action any Protected Material. A Party that seeks to file under seal any

Protected Material must comply with the court’s procedures for doing so.

-14-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 15 of 18

No document shall be filed under seal unless counsel secures a court order allowing the
filing of a document under seal. An application to file a document under seal shall be served on
opposing counsel, and on the person or entity that has custody and control of the document, if
different from opposing counsel. If opposing counsel, or the person or entity who has custody
and control of the document, wishes to oppose the application, he/she must contact the chambers
of the judge who will rule on the application, to notify the judge’s staff that an opposition to the
application will be filed. Notwithstanding anything above, at any time a party may file on the
public record any motion papers, pleadings or other papers with Protected Material redacted
pending the Court’s decision on its application to seal. Any such motion papers, pleadings or
other papers will be deemed filed on the date of the redacted filing, provided that unredacted
copies are also served upon parties of record in this action.

If a Receiving Party's request to file Protected Material under seal is denied by the court,
then the Receiving Party may file the Protected Material in the public record unless otherwise
instructed by the court.

13.4 Modification of the Protective Order by the Court. The Court may modify the
terms and conditions of this Order for good cause, or in the interest of justice, or on its own order
at any time in these proceedings.

13.5 Relation to any Court or Local Rules. Without a separate court order, this Order

 

and the parties’ stipulation does not change, amend, or circumvent any court rule or local rule.
14. FINAL DISPOSITION

Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

-15-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 16 of 18

summaries, and any other format reproducing or capturing any of the Protected Material. Whether
the Protected Material is returned or destroyed, the Receiving Party must submit a written
certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
by the 60 day deadline that it has complied with this paragraph. Notwithstanding this provision,
Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
hearing transcripts, legal memoranda, email and other correspondence, deposition and trial
exhibits, expert reports, attorney work product, and consultant and expert work product, even if
such materials contain Protected Material. Any such archival copies that contain or constitute
Protected Material remain subject to this Protective Order.

[The rest of this page is intentionally blank]

-16-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 17 of 18

The parties, through their undersigned counsel, stipulate to the entry of this Order.

Dated: May 4, 2020
KING & SPALDING LLP
_/s/ Paul A. Straus

Paul A. Straus

1185 Avenue of the Americas
New York, New York 10036
Tel: (212) 556-2136

Fax: (212) 556-2222
pstraus@kslaw.com

David L. Balser*

J. Andrew Pratt*

James Matthew Brigman*
1180 Peachtree Street, NE
Atlanta, Georgia 30309
Tel: (404) 572-4600

Fax: (404) 572-5100
dbalser@kslaw.com
apratt@kslaw.com
mbrigman@kslaw.com
*(admitted pro hac vice)

Counsel for Plaintiff Delta Air Lines, Inc.

WINSLETT STUDNICKY MCCORMICK
& BOMSER LLP

/s/ Joshua G. Graubart

Joshua G. Graubart (SDNY Bar No. JG6791)
Rafael Guillermety (NY Bar No. 5310131)
1177 Ave. of the Americas, 5" Floor

New York, New York 10036

Telephone: (646) 781-9321

Fax: (646) 224-8088
jgraubart@wsmblaw.com
rguillermety@wsmblaw.com

John V. Picone III*

Jennifer S. Coleman*

Mary Elizabeth Cirone*
HOPKINS & CARLEY ALC
70 South First Street

San Jose, CA 95113

Tel: (408) 286-9800

Fax: (408) 938-6273
jpicone@hopkinscarley.com
jcoleman@hopkinscarley.com
*(pro hac vice pending)

Counsel for Defendants [24]7.ai, Inc. and
[24]7 Customer Philippines, Inc.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: May 5 , 2020

at ( ‘
Sa Se \

HON. EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

 

-17-
Case 1:19-cv-07430-ER Document 42 Filed 05/08/20 Page 18 of 18

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of [print or

 

type full address], declare under penalty of perjury that I have read in its entirety and understand the
Stipulated Protective Order that was issued by the United States District Court for the Southern District of

New York on 2020 in the case of Delta Airlines, Inc. v. [24]7.ai, Inc. and 24/7 Customer

 

Philippines, Inc., Case No. 1:19-cv-7430-ER. I agree to comply with and to be bound by all the terms of this
Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
manner any information or item that is subject to this Stipulated Protective Order to any person or entity
except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
enforcement proceedings occur after termination of this action.

Thereby appoint [print or type full name] of

 

[print or type full address and telephone number] as my

 

New York agent for service of process in connection with this action or any proceedings related to
enforcement of this Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

-18-
